Per Curiam:
Affirmed upon the authority of Lamb v. Cheney & Son (227 N. Y. 418). The appellant seeks to distinguish that case upon the ground that it involves a contract of employment, which, under the old count of harboring or enticing a servant, has, for many years, been actionable. (Lumley v. Gye, 2 E. & B. 216.) Nevertheless, the language of the Court of Appeals in said case is sufficient to require this court to follow the same in the case at bar. The order should, therefore, be affirmed, with ten dollars costs and disbursements. Present — Clarke, P. J., Smith, Page, Merrell and Finch, JJ.; Page, J., dissenting. Order affirmed, with ten dollars costs and disbursements.